LACOMBE, Circuit Judge.
There is, of course, no infringement of the registered trade-mark of the large fouled anchor with the word “Moore’s” on its shank and “Muresco” on its arms and flukes. But the parties are citizens of different states, complainant asserts that it has a common-law trade-mark, to wit, the word “Muresco,” and the testimony abundantly sustains the finding of the Circuit Court that this word, as used by it since 1892, was “the trade-name of a dry powder used for a nonwashable wall finish, and that its use was so general and well known as to furnish a nickname or adjective defining or identifying the entire list of products of Benjamin Moore & Co., as those of the corporation which sold the powder Muresco.”
It seems to me that “Murafresco” is an imitation of this name, and that mere differences in the characteristics or consistency of defendant’s hot-water calcimine are not material. The only reason why I concur with the conclusion expressed by Judge WARD is that, although the word “Muresco” is itself sufficiently fanciful and nonde-scriptive to be a good trade-mark, it was not open to the complainant when adopted in 1892. Prior to that time — since 187G, as the evidence shows — there was on sale in this country an English-made wall covering of somewhat similar character, which was known to the trade under the name JDuresco,” and such trade-mark had not been abandoned. _ With this latter word already appropriated to such goods as a legitimate trade-mark, no one could, by merely changing its first *545letter from “D” to “SI,” acquire any right to insist that the slightly modified word should be recognized as the trade-mark of his own goods. O’Rourke v. Central City Soap Co. (C. C.) 26 Fed. 576.
1 concur in affirmance.